UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2013  July 31, 2013 Item 1: Reports to Shareholders Semiannual Report | July 31, 2013 Vanguard U.S. Government Bond Funds Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund > For the six months ended July 31, 2013, returns for the Vanguard U.S. Government Bond Funds ranged from–6.39% for Investor Shares of the Long-Term Treasury Fund to–0.16% for Admiral Shares of the Short-Term Treasury Fund. > These results reflect a severe drop in the bond market following comments from the Federal Reserve about the future of its bond-buying program. > Yields of the Treasury and Federal Funds rose markedly during the period. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 Advisors’ Report. 10 Short-Term Treasury Fund. 14 Short-Term Federal Fund. 27 Intermediate-Term Treasury Fund. 43 GNMA Fund. 56 Long-Term Treasury Fund. 71 About Your Fund’s Expenses. 84 Trustees Approve Advisory Arrangements. 87 Glossary. 89 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended July 31, 2013 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.25% 0.16% -0.37% -0.21% Admiral™ Shares 0.35 0.21 -0.37 -0.16 Barclays U.S. 1–5 Year Treasury Bond Index -0.15 Short-Term U.S. Treasury Funds Average -0.36 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Short-Term Federal Fund Investor Shares 0.51% 0.24% -0.69% -0.45% Admiral Shares 0.61 0.29 -0.69 -0.40 Barclays U.S. 1–5 Year Government Bond Index -0.15 Short-Intermediate U.S. Government Funds Average -1.36 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Intermediate-Term Treasury Fund Investor Shares 1.30% 0.69% -2.35% -1.66% Admiral Shares 1.40 0.74 -2.35 -1.61 Barclays U.S. 5–10 Year Treasury Bond Index -2.48 General U.S. Treasury Funds Average -3.43 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard GNMA Fund Investor Shares 2.10% 1.04% -3.51% -2.47% Admiral Shares 2.20 1.09 -3.51 -2.42 Barclays U.S. GNMA Bond Index -2.30 GNMA Funds Average -2.80 GNMA Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Your Fund’s Total Returns Six Months Ended July 31, 2013 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Long-Term Treasury Fund Investor Shares 3.19% 1.39% -7.78% -6.39% Admiral Shares 3.29 1.44 -7.78 -6.34 Barclays U.S. Long Treasury Bond Index -6.26 General U.S. Treasury Funds Average -3.43 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 2 Your Fund’s Performance at a Glance January 31, 2013, Through July 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.73 $10.69 $0.018 $0.000 Admiral Shares 10.73 10.69 0.023 0.000 Vanguard Short-Term Federal Fund Investor Shares $10.78 $10.70 $0.026 $0.006 Admiral Shares 10.78 10.70 0.031 0.006 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.60 $11.32 $0.081 $0.008 Admiral Shares 11.60 11.32 0.086 0.008 Vanguard GNMA Fund Investor Shares $10.83 $10.44 $0.115 $0.010 Admiral Shares 10.83 10.44 0.120 0.010 Vanguard Long-Term Treasury Fund Investor Shares $12.61 $11.60 $0.185 $0.032 Admiral Shares 12.61 11.60 0.191 0.032 3 Chairman’s Letter Dear Shareholder, The decline in bond prices during the six months ended July 31, 2013, was an uncomfortable experience for many of us. Prices dropped after the Federal Reserve chairman suggested that a prime support of the bond market—the central bank’s extensive purchases of U.S. Treasury bonds and mortgage-backed securities—might be scaled back earlier than many expected. The magnitude of the downdraft created a lot of drama, so some perspective may be helpful. The broad investment-grade bond market returned about –2% during the fiscal half year, as measured by the Barclays U.S. Aggregate Bond Index. For comparison, that index posted six-month returns in the range of –3% to –4% at various points during the 1994 bear market in bonds and in 2008, during the financial crisis. Across asset classes, double-digit price slides in the stock market are far more common. Fed Chairman Ben Bernanke’s remarks affected longer-term bonds and mortgage-backed securities the most. As a result, Investor Shares of Vanguard Long-Term Treasury Fund returned –6.39%, and those of Vanguard GNMA Fund returned –2.47%. Returns for Investor Shares of the other Vanguard U.S. Government Bond Funds, while also negative, were more muted: –0.21% for the Short-Term Treasury Fund, 4 –0.45% for the Short-Term Federal Fund, and –1.66% for the Intermediate-Term Treasury Fund. Because bond prices and yields move in opposite directions, the funds’ SEC yields rose during the period, in some cases substantially. For Investor Shares, for example, the yields of the two short-term funds almost doubled from January 31, 2013, to July 31, rising to 0.25% for the Short-Term Treasury Fund and 0.51% for the Short-Term Federal Fund. The yield of the Intermediate-Term Treasury Fund rose from 0.75% to 1.30%, and that of the Long-Term Treasury Fund rose from 2.65% to 3.19%. On the other hand, the GNMA Fund’s yield ended the period roughly where it began. The Fed and Detroit grabbed the headlines for bond investors Chairman Bernanke suggested in May and again in June that the Fed might start tapering its bond-buying program later this year instead of waiting until 2014, as many had expected. As I’ve noted, in the wake of his comments, Treasury prices fell as many investors sold their bonds (to investors with a contrary view). The U.S. taxable bond market returned –1.62% for the half year. Illustrating a contagious mindset in the bond market, municipal bonds—which are not in the Fed’s program, of course—also felt the effect. Moreover, Detroit filed in July for bankruptcy protection, a move that came as no surprise to many investors but Market Barometer Total Returns Periods Ended July 31, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.62% -1.91% 5.23% Barclays Municipal Bond Index (Broad tax-exempt market) -3.94 -2.19 5.07 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.08 0.20 Stocks Russell 1000 Index (Large-caps) 13.83% 26.23% 8.49% Russell 2000 Index (Small-caps) 16.66 34.76 9.45 Russell 3000 Index (Broad U.S. market) 14.05 26.86 8.57 MSCI All Country World Index ex USA (International) 0.26 16.96 0.79 CPI Consumer Price Index 1.44% 1.96% 1.21% 5 was jarring nonetheless. As a result, municipal bonds fared worse than taxable bonds, returning –3.94% for the period. It bears remembering, though, that Detroit debt constitutes just 0.05% of the entire muni bond market. We continue to believe that municipal bonds may make sense as part of a diversified portfolio for investors in higher tax brackets. As Sarah Hammer, a senior investment analyst with Vanguard’s Investment Strategy Group, put it, “State and local governments have the ability and willingness to continue to make their debt service payments.” The Fed’s target for short-term rates remained between 0% and 0.25%, capping the returns from money market funds and savings accounts. U.S. stocks set a brisk pace; international markets struggled U.S. stocks, which returned about 14% for the half year, posted positive returns in five of the six months. The exception was June, when stocks slid after Chairman Bernanke’s remarks. July saw domestic stocks rebound sharply, helped by favorable economic news and reassuring words from Fed officials. Despite an increase in July, international stocks finished the six months with a return of less than 1%. Much of the weakness came from emerging markets, where the slowing rate of growth, especially in China and Brazil, has been a concern. Developed markets in the Pacific region and Europe posted modest gains. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.20% 0.10% 0.44% Short-Term Federal Fund 0.20 0.10 0.97 Intermediate-Term Treasury Fund 0.20 0.10 0.31 GNMA Fund 0.21 0.11 0.97 Long-Term Treasury Fund 0.20 0.10 0.31 The fund expense ratios shown are from the prospectus dated May 30, 2013, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2013, the funds’ annualized expense ratios were: for the Short-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; and for the Long-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2012. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, Short-Intermediate U.S. Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 6 Midway through the period, yields reversed course The increase in yields that accompanied the drop in bond prices during the half year was sharp, sudden, and across the board. Over the first three months, for example, the yield of the benchmark 10-year Treasury note declined from 1.99% to 1.67%. Following the Fed chairman’s initial comments in May, the yield increased , as prices fell, and it ended the half year at 2.60%. Prices dropped less precipitously for shorter-term Treasuries, reflecting their lower duration, a gauge of interest rate sensitivity. (A rule of thumb is that a rise of one percentage point in interest rates reduces the price of a bond by one percentage point for each year of duration.) The Short-Term Treasury Fund suffered a capital decline of –0.37%, which was partly offset by the fund’s income return. For the Short-Term Federal Fund, the capital decline was greater despite the fund’s short duration. This fund focuses primarily on the bonds of federal agencies, including Fannie Mae and Freddie Mac; in addition, mortgage-backed securities from those agencies make up about 10% of its portfolio. Both agency bonds and agency mortgage-backed securities—which likely would face purchase cutbacks in the tapering phase of the Fed’s program—underperformed Treasuries during the half year. However, the hardest-hit Yields 30-Day SEC Yields on January 31, July 31, Bond Fund (Investor Shares) 2013 2013 Short-Term Treasury 0.13% 0.25% Short-Term Federal 0.27 0.51 Intermediate-Term Treasury 0.75 1.30 GNMA 2.05 2.10 Long-Term Treasury 2.65 3.19 7 mortgage-backed securities were GNMAs, and, as you would expect, this significantly affected the GNMA Fund’s performance. The Long-Term Treasury Fund suffered the steepest decline, a consequence of its sharply longer duration of 15.0 years. By comparison, the duration of the Intermediate-Term Treasury Fund is 5.3 years and that of the GNMA Fund is 5.8 years. The duration of each of the short-term funds is about 2 years. Despite the volatility we’ve experienced, bonds’ role in tempering the volatility of a portfolio’s stock portion remains undiminished. For more about how bonds can help, you might like to review our report titled Risk of Loss: Should the Prospect of Rising Rates Push Investors From High-Quality Bonds? (available at vanguard.com/research). Predicting the future is tricky, but preparing for it is prudent Now that much of 2013 is in the rearview mirror, it’s clear that few of us had anticipated several big events—such as record highs in some stock market indexes, the powerful rally in long-slumbering Japan, and renewed upheaval in Egypt. Of course, such unpredictability underscores the challenge of forecasting. Investment insight How yields could approximate future returns It’s often said that a bond’s current yield to maturity—its rate of return if held until the bond matures—is a good indicator of the total return you will realize on the bond. The table compares the two figures to show how closely current yields and future returns have tracked each other. The yields in the yield to maturity column are as of December 31. The return column shows the average annual total return over the succeeding ten years—and while we can’t yet know what the return will be for the coming decade, the 2012 yield offers a clue. You can find your fund’s yield to maturity on the Fund Profile page. What might bonds return in the future? Average annual total return Year ended December 31 Yield to maturity for the succeeding ten years 1982 11.0% 11.7% 1992 6.6 7.5 2002 4.1 5.2 2012 1.7 ? Source: Barclays U.S. Aggregate Bond Index. 8 Vanguard’s approach to forecasting differs from that of many other investment firms. Joe Davis, our chief economist, is fond of saying that we “treat the future with the deference it deserves.” Each January, our economists publish Vanguard’s Economic and Investment Outlook (also available at vanguard.com/ research). They update their perspectives periodically and address significant developments—such as Detroit’s bankruptcy filing—with thoughtful, timely analysis and commentary. But, in keeping with Joe’s comment, our economists don’t make the pinpoint projections that you’ll see elsewhere. Instead, using sophisticated statistical models, we provide a range and probability of potential outcomes—for the inflation rate or the 10-year Treasury yield, for example. And we explain our rationale for such outcomes. In short, our forecasts acknowledge that no one has a crystal ball or can envision every scenario. And that underlines one of our core investment principles: Develop a suitable asset allocation using broadly diversified funds. Having a balanced portfolio can help you get through unforeseen events and achieve your goals—even without a crystal ball. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 14, 2013 9 Advisors’ Report For the Short-, Intermediate-, and Long-Term Treasury Funds and the Short-Term Federal Fund For the six months ended July 31, 2013, returns for the U.S. Government Bond Funds managed by Vanguard’s Fixed Income Group ranged from –6.39% for Investor Shares of the Long-Term Treasury Fund to –0.16% for Admiral Shares of the Short-Term Treasury Fund. All except the Intermediate-Term Treasury Fund were a step behind their benchmark indexes; all but the Long-Term Treasury Fund exceeded the average returns of their peer groups. The investment environment The Federal Reserve’s target federal funds interest rate remained between 0% and 0.25%, as it has since late 2008. The Federal Reserve has said that any increase in the rate would be tied to specific unemployment and inflation targets, and it may be a long time before the Fed raises it. With little room to maneuver, the central bank also turned to a series of unconventional stimulus measures known as quantitative easing, using its balance sheet to buy roughly $2.6 trillion of U.S. Treasury and federal-agency bonds and government mortgage-backed securities (MBS). Yields of U.S. Treasury Bonds January 31, July 31, Maturity 2013 2013 2 years 0.26% 0.31% 3 years 0.40 0.59 5 years 0.88 1.39 10 years 1.99 2.60 30 years 3.17 3.67 Source: Vanguard. 10 The Fed’s statements that any adjustment to the pace of its asset purchases would depend on the evolving economic outlook perpetuated an environment in which market participants expected the purchases to continue as long as unemployment remained stubbornly high and inflation stayed under control. Interest-rate-sensitive sectors responded favorably to the stimulus measures, helping the housing market to keep regaining strength. Yet a fiscal deal that raised taxes this past January, and budget-sequester spending cuts that followed in March, hurt growth and the labor market. In this environment, Treasury yields traded in a narrow range, supported by the Fed’s purchases. It’s clear from recent Fed comments, though, that quantitative easing is wearing out its welcome. In May, Chairman Ben Bernanke surprised the markets by signaling that the Fed might start tapering its bond-buying pace later this year. The yield of the 10-year Treasury note had only recently reached a 2013 low of 1.63% on disappointing economic data. Since then, economic conditions have steadily improved. That plus the prospect of a tapering pushed the 10-year yield—which stood at 1.99% at the end of January—to 2.75% before it dipped to 2.60% at the end of July. Since the peak in yields, Chairman Bernanke has gone to great lengths to remind the market that the U.S. economy needs highly accommodative monetary policy for the foreseeable future. He may want to let some of the air out of the quantitative-easing asset bubble but not deflate the whole thing. Management of the funds When opportunities became available, and under the limits mandated by the Treasury funds’ prospectus, we improved returns in those funds by diversifying our holdings to include Treasury Inflation-Protected Securities (TIPS), for example. We found frequent opportunities to execute yield curve strategies that focused on the spread in yields between 2-year and 7-year Treasuries. In the Short-Term Federal Fund, as of July 31, we maintained a 15% position (in net assets) in Treasuries and 10% in agency MBS in addition to federal agency debentures, the fund’s main focus. Because spreads on short-term agency debt were tight, we emphasized 5-year and 7-year agencies, where spreads were somewhat more generous. Kenneth E. Volpert, CFA Principal and Head of Taxable Bond Group David R. Glocke, Principal Ronald M. Reardon, Principal Vanguard Fixed Income Group August 16, 2013 11 For the GNMA Fund For the six months ended July 31, 2013, Investor Shares of Vanguard GNMA Fund returned –2.47% and Admiral Shares returned –2.42%. The fund trailed its benchmark index but surpassed the average return of peer-group funds. Investment environment With few exceptions, the period was difficult across the bond market. Fed policy kept short-term interest rates anchored near zero, but intermediate-and long-term interest rates increased, steepening the typical upward slope of the Treasury yield curve. The yield on the 10-year note rose by nearly a third and ended at 2.60%. Most fixed income investments sustained capital losses, as bond prices and yields move inversely. The prospective acceleration of the Fed’s timetable for tapering asset purchases introduced substantial volatility into the mortgage-backed securities market. Spreads widened and liquidity declined. As a group, federal-agency MBS performed poorly, with the Barclays U.S. Mortgage-Backed Securities Index returning –1.60%. Much of this loss was due to the rise in overall interest rates. Mortgage-backed securities declined after the Fed indicated it might wind down its MBS-buying earlier than expected. Hardest hit were 30-year 3.0% and 3.5% coupons, in which the Fed’s purchases have been concentrated. Regulatory pressure weighed on middle coupons—those in roughly the 4% to 5% range in today’s market environment— amid concerns that a potential expansion in eligibility for the government’s Home Affordable Refinance Program (HARP) could boost mortgage prepayments. GNMA mortgages, currently ineligible for the program, were even more volatile than the broader mortgage market at certain points. Earlier in the period, they outperformed in anticipation that Japanese institutions would buy them, given the erosion of yields in Japan under Prime Minister Shinzo Abe’s aggressive “Abenomics” policy. But GNMAs tumbled when demand from those institutions failed to materialize. Fund successes The fund finished ahead of the average return of its peer group. Our allocation to Treasuries contributed to performance during the market downturn. Over the period, our interest rate positioning helped somewhat, as did our modest allocation to collateralized mortgage obligations. Fund shortfalls The fund’s total return for the period was negative, and it finished slightly behind its benchmark. Selection in single-family, 30-year GNMA securities weighed on relative returns, as did our allocation to Fannie Mae and Freddie Mac mortgages. Our allocation to single-family, 15-year GNMAs was also a slight drag. Fund positioning We are paying close attention to shifts in economic data, as MBS tend to trade directionally with interest rates: Mortgage- 12 backed securities are likely to outperform Treasuries as rates decline and to underperform as rates rise. The market continually assesses new information and tries to anticipate when and over how long the Fed will taper its purchases. Over the very near term, Fed purchases should continue to soak up available supply, and MBS may well continue July’s recovery from the difficult period we saw in the spring. However, as we look further out over coming months, risks seem skewed to wider MBS yield spreads over Treasuries—that is, to relatively weaker MBS performance. Stronger economic data could accelerate the Fed’s tapering process, which would remove fewer MBS than anticipated from the market’s supply. Also, the composition of the taper, between MBS and Treasuries, is unclear. Several Fed officials have shown less comfort with owning MBS. Regulatory debate in Washington adds uncertainty, given not only potential HARP changes but also proposed reforms of Fannie Mae, Freddie Mac, and the Federal Housing Administration and changes to bank capital rules. As we finish the year and head into 2014, we believe that income, rather than capital appreciation, will drive more of the bond market’s returns. In our view, GNMAs are priced close to fair value given current market conditions. Over the long term, though, we believe their yield advantage over Treasuries still offers compelling opportunities. We will continue to monitor macroeconomic conditions and Fed statements for guidance on the future of its MBS purchases and the impact on valuations. GNMA prepayment risk remains relatively low given tighter mortgage underwriting standards and higher refinancing costs, particularly for borrowers with lower credit scores and higher loan-to-value ratios. We avoid securities backed by borrowers with strong credit, concerned that such homeowners will refinance and pay back their mortgage loans earlier, reducing the income generated for the fund and its shareholders. As a whole, we believe that mortgage-backed securities will remain attractive to investors seeking high-quality assets with excellent liquidity. Like virtually all bond funds, though, Vanguard GNMA Fund is exposed to interest rate risk, and the potential for further principal losses exists if and when rates rise. Michael F. Garrett Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, LLP August 13, 2013 13 Short-Term Treasury Fund Fund Profile As of July 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFISX VFIRX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.25% 0.35% Financial Attributes Barclays Barclays 1–5 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 71 138 8,395 Yield to Maturity (before expenses) 0.4% 0.6% 2.3% Average Coupon 1.3% 1.7% 3.4% Average Duration 2.3 years 2.6 years 5.5 years Average Effective Maturity 2.3 years 2.7 years 7.5 years Short-Term Reserves 0.3% — — Sector Diversification (% of portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Treasury Bond Index Index R-Squared 0.94 0.64 Beta 0.73 0.26 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 0.3% 1 - 3 Years 81.6 3 - 5 Years 17.6 5 - 7 Years 0.5 Distribution by Credit Quality (% of portfolio) U.S. Government 100.0% For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2013, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2013, the annualized expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 14 Short-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2003, Through July 31, 2013 Barclays 1–5 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 2.56% 0.18% 2.74% 2.55% 2005 2.64 -1.79 0.85 0.95 2006 3.20 -1.34 1.86 1.46 2007 4.30 -0.48 3.82 3.83 2008 4.58 5.26 9.84 10.35 2009 2.70 1.79 4.49 5.84 2010 1.60 0.90 2.50 1.95 2011 1.09 0.83 1.92 2.94 2012 0.68 1.56 2.24 3.38 2013 0.41 -0.02 0.39 0.45 2014 0.16 -0.37 -0.21 -0.15 Note: For 2014, performance data reflect the six months ended July 31, 2013. Average Annual Total Returns: Periods Ended June 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period.
